852 F.2d 1293
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Eleseo PAKINGAN, Petitioner,v.OFFICE OF PERSONNEL MANAGEMENT, Respondent.
No. 88-3147.
United States Court of Appeals, Federal Circuit.
June 13, 1988.

Before EDWARD S. SMITH, NIES and MICHEL, Circuit Judges.
PER CURIAM.

DECISION

1
The appeal of Eleseo Pakingan (Pakingan), undocketed but related to docket No. SE08318610357, is remanded to the Merit Systems Protection Board (board) to be treated as a timely appeal of the April 2, 1987, reconsideration decision of the Office of Personnel Management (OPM).

OPINION

2
Pakingan appealed to the board a July 30, 1986, decision of OPM finding him ineligible to receive a retirement annuity because of insufficient creditable civilian service.  The administrative judge (AJ) noted that the appeal was not properly before the board because there had not been a final decision by OPM since it had never issued a reconsideration decision.  The AJ concluded that OPM's failure to inform Pakingan of his right to request reconsideration, despite the fact that he had requested benefits 11 times in 9 years after his initial request was denied, would justify the AJ in assuming jurisdiction over the appeal.  The AJ declined to exercise jurisdiction, however, in order to give Pakingan the opportunity to submit additional evidence.  The AJ remanded the case to OPM to be treated as a timely request for reconsideration.  OPM issued the reconsideration decision on April 2, 1987, and informed Pakingan of his right to appeal to the board.  Instead of filing an appeal with the board, Pakingan filed an appeal with this court.


3
The AJ's decision to dismiss Pakingan's appeal and to remand the case to OPM was proper.  Since the reconsideration decision has now issued pursuant to the AJ's remand, the board should have the opportunity to review it.  Therefore, we remand this case to the board to be treated as a timely appeal from OPM's April 2, 1987, reconsideration decision.

Costs

4
East party shall bear its own costs.